Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (7,179,882).
Adkins et al. discloses preparations of polyurethane foams prepared by mixing and reacting (A.) polyisocyanate and (B.) polymer polyols prepared from (i.) polyols having functionalities, hydroxyl numbers, molecular weights, and viscosities, as determined by the closely comparable formulas, that meet or are in close or complete overlap with the ranges of values of applicants’ claims, (ii.)preformed stabilizers as claimed, including as now defined by new claim 21 (see Table 1 – wherein preformed stabilizers of macromer, isopropanol polymer 
As the instant claims are directed towards the finally realized product from the operations of the instant inventive concern, difference is not seen to be evident in the manner in which the polymer control agent is included in the ultimately developed polymer polyol without a fact based showing of difference being made that shows difference to be evident in the final product realized based on how the polymer control agent is included into the final product as it currently stands defined by the instant claims. 
Adkins et al. differs from applicants’ claims in that it does not particularly select amine initiators as claimed.  However, Adkins et al. does identify that amines as claimed may be utilized in its preparations (see column 7 lines 25-27) for acceptable polymer build.  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed the polymer polyols of Adkins et al. from polyols derived from the amine initiators they have disclosed for the purpose of achieving acceptably developed polyols for use in preparing polymer polyols in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to difference between Adkins et al. and the claims that may be evident based on the ranges of equivalent weight values specified.  In that overlapping molecular weights and functionalities are provided for by Adkins et al. that allow for overlap in equivalent weights with In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
As to the now recited range of solid content values that overlap or fall close thereto at the endpoint of 30% by weight (see column 14 lines 9-28), it is hereto held that it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Moreover, it has been held that a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).     Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized appropriate amounts of solid developing materials in the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casati et al. is cited for its disclosure of relevant polyurethane foam preparations involving related polymer polyol in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/Primary Examiner, Art Unit 1765